PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
David Derasmo
Application No. 14/560,264
Filed: 4 Dec 2014
For: SANGRIA STRAW
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 19, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned May 19, 2016 for failure to timely submit a response to the non-final Office action mailed February 18, 2016, which set a three (3) month shortened statutory period for reply. No reply was filed. On September 7, 2016, a Notice of Abandonment was mailed. On December 20, 2021, a petition to revive the application was filed. On February 22, 2022, a decision was mailed dismissing the petition to revive the application.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to the non-final Office action, filed December 20, 2021, (2) the petition fee of $525.00 paid December 20, 2021, and (3) a proper statement of unintentional delay.

Petitioner has provided an adequate explanation that the delay was unintentional. Petitioner asserts the delay occurred because petitioner’s former counsel did not file a reply to the non-final Office action as requested by applicant, and failed to inform applicant that the application had become abandoned.  Petitioner states that prior counsel did not respond to current counsel’s request for information.

This application is being referred to Technology Center 3752 for appropriate action in the normal course of business on the reply received December 20, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET